SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

520
CA 11-02066
PRESENT: SCUDDER, P.J., SMITH, FAHEY, AND SCONIERS, JJ.


JEAN I. KNAPP, PLAINTIFF-RESPONDENT-APPELLANT,

                     V                                             ORDER

RICHARD H. NICHOLS, INDIVIDUALLY AND RICHARD H.
NICHOLS, DOING BUSINESS AS NICHOLS FINANCIAL
SERVICES, DEFENDANT-APPELLANT-RESPONDENT.
(ACTION NO. 1.)
-----------------------------------------------
CAROL A. TONZI, PLAINTIFF-RESPONDENT-APPELLANT,

                     V

RICHARD H. NICHOLS, INDIVIDUALLY AND RICHARD H.
NICHOLS, DOING BUSINESS AS NICHOLS FINANCIAL
SERVICES, DEFENDANT-APPELLANT-RESPONDENT.
(ACTION NO. 2.)


UNDERBERG & KESSLER, LLP, ROCHESTER (COLIN D. RAMSEY OF COUNSEL), FOR
DEFENDANT-APPELLANT-RESPONDENT.

FOLEY AND FOLEY, PALMYRA (JAMES F. FOLEY OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeals from an order of the Supreme Court,
Wayne County (Thomas M. Van Strydonck, J.), entered August 16, 2011.
The order granted the motion of defendant for consolidation and denied
as untimely the motion of defendant to dismiss the fourth cause of
action in action No. 1.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on January 24 and 30, 2012,

     It is hereby ORDERED that said cross appeals are unanimously
dismissed upon stipulation, and the order is affirmed without costs
for reasons stated in the decision at Supreme Court.




Entered:   April 20, 2012                         Frances E. Cafarell
                                                  Clerk of the Court